The plaintiff appealed because the defendant was allowed to show in evidence that under his contract with the plaintiff he had sold to his customers 88 tons of fertilizers at a profit of $2.25 per ton, which the plaintiff had failed to ship; and also to show that he had prepared two plant-beds at a cost of $60, and was unable to use them for that purpose because of failure to receive the guano; and, thirdly, because the defendant was permitted to show that the higher priced labor which he had retained for use on the tobacco farm up to the time he had to discharge them on account of failure to receive his fertilizers had entailed the loss of $117.
As we have already stated in the defendant's appeal, the defendant was entitled to recover the last two items because this loss had already accrued at the time he received notice that the fertilizers would not be shipped. But the defendant could not recover for the loss of the increased crop he would have made, because under the contract      (443) the plaintiff had the right to cancel any order. Had the plaintiff given notice sooner, the defendant's loss would have been less. The plaintiff was liable for the loss up to the time of the notice that he would exercise the option not to ship.
For the same reason, on the first item the defendant having already contracted to sell this particular brand of fertilizer as agent, at the profit named, when the plaintiff after having booked the order exercised the option not to ship, the defendant could not get that brand of fertilizer elsewhere, and there is no evidence that the parties to whom the defendant had contracted to sell would have taken any other brand. Besides, the presumption is that the other fertilizer companies already had agents to sell their fertilizers. If it were otherwise, the plaintiff could have shown these facts in mitigation of damages, but did not offer to do so.
No error. *Page 362
Cited: Stehli v. Express Co., post, 506; Pfeifer v. Israel,161 N.C. 428; Blount v. Fraternal Assn., 163 N.C. 171; Tomlinson v. Morgan,166 N.C. 562; Carter v. McGill, 168 N.C. 511.